 


109 HR 5154 IH: Traffic Reduction Through Technology Act of 2006
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5154 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mr. Pombo introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a credit against tax for teleworking. 
 
 
1.Short titleThis Act may be cited as the Traffic Reduction Through Technology Act of 2006. 
2.Credit for teleworking 
(a)In generalSubpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to other credits) is amended by inserting after section 30C the following new section: 
 
30D.Credit for teleworking 
(a)General ruleThere shall be allowed as a credit against the tax imposed by this chapter for any taxable year an amount equal to the telework tax credit. 
(b)Telework tax creditFor purposes of this section— 
(1)Qualified employerIn the case of a qualified employer, the telework tax credit is an amount equal to the sum of— 
(A)$1,000 per qualified employee who teleworks 5 days a week, 
(B)$800 per qualified employee who teleworks 4 days a week, 
(C)$600 per qualified employee who teleworks 3 days a week, 
(D)$400 per qualified employee who teleworks 2 days a week, plus 
(E)$200 per qualified employee who teleworks 1 day a week. 
(2)Qualified employeeIn the case of a qualified employee, the telework tax credit is $250. 
(c)Limitation per qualified employerIn the case of a qualified employer, the amount of the telework tax credit for a taxable year shall not exceed $15,000. 
(d)DefinitionsFor purposes of this section— 
(1)Qualified employerThe term qualified employer means an employer who employs 1 or more qualified employees.  
(2)Qualified employeeThe term qualified employee means an individual— 
(A)who is employed by the individual’s employer for not less than 6 months during the taxable year, 
(B)who performs services for such employer under a teleworking arrangement during the taxable year, 
(C)whose traditional worksite is located not less than 20 miles from the individual’s residence, and 
(D)who has not been treated as a qualified employee with respect to such employer during a preceding taxable year. 
(3)Teleworking arrangementThe term teleworking arrangement means an arrangement under which an employee teleworks for an employer not less than 1 day per week. 
(4)TeleworkThe term telework means to perform work functions, using electronic information and communication technologies, thereby reducing or eliminating the physical commute to and from the traditional worksite.. 
(b)Clerical amendmentThe table of sections for subpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 30C the following new item: 
 
 
Sec. 30D. Credit for teleworking.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006.  
 
